September 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     AMELIA COLIN, INDIVIDUALLY AND AS PURPORTED FORMER
    EXECUTRIX FOR THE ESTATE OF FRANCIS COLVIN, DECEASED,
                            Appellant

NO. 14-13-00687-CV                          V.

  MICHAEL MASCIARELLI, AS EXECUTOR OF ESTATE OF MARGARET
   COLVIN, DECEASED AND ADMINISTRATOR OF THE ESTATE OF
       EXECUTOR OF FRANCES COLVIN, DECEASED, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 21, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Amelia Colin, Individually and as purported former Executrix for the
Estate of Francis Colvin, Deceased.


      We further order this decision certified below for observance.